Title: From Alexander Hamilton to Marquis de Lafayette, 6 October 1789
From: Hamilton, Alexander
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


New York October 6th. 1789
My Dear Marquis
I have seen with a mixture of Pleasure and apprehension the Progress of the events which have lately taken Place in your Country. As a friend to mankind and to liberty I rejoice in the efforts which you are making to establish it while I fear much for the final success of the attempts, for the fate of those I esteem who are engaged in it, and for the danger in case of success of innovations greater than will consist with the real felicity of your Nation. If your affairs still go well, when this reaches you, you will ask why this foreboding of ill, when all the appearences have been so much in your favor. I will tell you; I dread disagreements among those who are now united (which will be likely to be improved by the adverse party) about the nature of your constitution; I dread the vehement character of your people, whom I fear you may find it more easy to bring on, than to keep within Proper bounds, after you have put them in motion; I dread the interested refractoriness of your nobles, who cannot all be gratified and who may be unwilling to submit to the requisite sacrifices. And I dread the reveries of your Philosophic politicians who appear in the moment to have great influence and who being mere speculatists may aim at more refinement than suits either with human nature or the composition of your Nation.
These my dear Marquis are my apprehensions. My wishes for your personal success and that of the cause of liberty are incessant. Be virtuous amidst the Seductions of ambition, and you can hardly in any event be unhappy. You are combined with a great and good man; you will anticipate the name of Neckar. I trust you and he will never cease to harmonize.
You will, I presume, have heard before this gets to hand, that I have been appointed to the head of the Finances of this Country: this event I am sure will give you Pleasure. In undertaking the task, I hazard much, but I thought it an occasion that called upon me to hazard. I have no doubt that the reasonable expectation of the public may be satisfied, if I am properly supported by the Legislature, and in this respect, I stand at present on the most encouraging footing.
The debt due to France will be among the first objects of my attention. Hitherto it has been from necessity neglected. The Session of Congress is now over. It has been exhausted in the organization of the Government, and in a few laws of immediate urgency respecting navigation and commercial Imposts. The subject of the debt foreign and domestic has been referred to the next session which will commence the first Monday in January with an instruction to me to prepare and report a Plan comprehending an adequate Provision for the support of the Public Credit. There were many good reasons for a temporary adjournment.
From this sketch you will perceive that I am not in a situation to address any thing officially to your administration; but I venture to say to you, as my friend, that if the installments of the Principal of the debt could be suspended for a few years, it would be a valuable accommodation to the United States. In this suggestion I contemplate a speedy payment of the arrears of interest now due, and effectual Provision for the punctual payment of future interest as it arises. Could an arrangement of this sor⟨t⟩ meet the approbation of your Government, it would be best on every account that the offer should come unsolicited as a fresh mark of good will.
I wrote you last by Mr. De Warville. I presume you received my letter. As it touched some delicate issues I should be glad to know its fate.
Your with unalterable   esteem and aff⟨ection⟩
Alexander Hamilton
P. S. The latest accounts from France have abated some of my apprehensions. The abdications of priviledges patronised by your Nobility in the States General are truly noble, and bespeak a Patriotic and magnanimous policy, which promises good both to them and their Country.
